Case 4:21-cv-10720-MFL-RSW ECF No. 1-1, PagelD.13 Filed 03/31/21 Page 1 of 15

EXHIBIT #1
Case 4:21-cv-10720-MFL-RSW

po Paid

ECF No. 1-1, PagelD.14° Filed 03/A/21“Page 2 of 15

 

 

 
 

Contact Info
Address 2am
Phone algal”
Number saga

 

 

 

 

 

peat ae aprsene: ceca ae! a en, -
7 mepeenstetgty, a ="), ee

 

 

 

CONGRESS COLLECTION

 

 

 

 

Account Info

Account Name
Account Number
Account Type
Responsibility
Date Opened
Status

Status Updated
Balance

Balance Updated
Recent Payment
Monthly Payment
Original Balance
Highest Balance

Terms

Payment History

CONGRESS COLLECTION
181674X

Collection

Individual

03/26/2019

Paid, Closed.

Sep 2020

$0

$147

$0

1 Months

 

 

SE CMETRIE

 

 
Case 4:21-cv-10720-MFL-RSW ECF No. 1-1, PagelD.15 Filed 03/31/21 Page 3 of 15

J FM A M J J A S 0 N Dt
2020. 2 2 : " - as - - = |
{

2019 = - — - -
CLS Closed - Collection

Balance History

Date Aug 2020
Balance $147
Scheduled

: Payment $0
Paid $0

Date Jul 2020 i
Balance $147
Scheduled
Payment $0
Paid $0

i Date Jun 2020
Balance $147
Scheduled
Payment $0 .
Paid $0

Date May 2020
Balance $147
: Scheduled

Payment $0
Paid $0

Date Apr 2020

: Balance $147
Scheduled
Payment $0
Paid $0

Date Mar 2020 .

Balance $147
Scheduled
Payment $0
Paid $0

Date Feb 2020
: Balance $147
Case 4:21-cv-10720-MFL-RSW ECF No. 1-1, PagelD.16

Scheduled
Payment $0
Paid $0

Date Jan 2020
Balance $147
Scheduled
Payment $0
Paid $0

Date Dec 2019
Balance $147
Scheduled
Payment $0
Paid $0

Date Nov 2019
Balance $147
Scheduled
Payment $0
Paid $0

Date Qct 2019
Balance $147
Scheduled
Payment $0
Paid $0

Date Sep 2019
Balance $147
Scheduled
Payment $0
Paid $0

Date Aug 2019
Balance $147
Scheduled
Payment $0
Paid $0

Date Jul 2019
Balance $147
Scheduled —
Payment $0
Paid $0

Date Jun 2019
Balance $147

. Filed 03/31/21 Page 4 of 15
Case 4:21-cv-10720-MFL-RSW ECF No. 1-1, PagelD.17

Scheduled
Payment $0
Paid $0

Date Jun 2019
Balance $147
Scheduled
Payment $0
Paid $O

Historical Info

Original + KEEGO HARBOR
Creditor URGENT CARE

a Contact Info

Address PO BOX 130,
SAINT JOHNS MI
48879

Phone (800) 395-
Number 2989

 

 
 
 
 
 

Comment

Credit Reporting Act).

 

 

Account information disputed by consumer (Meets requirement of the Fair

Filed 03/31/21 Page 5of 15

 
 
 
Case 4:21-cv-10720-MFL-RSW ECF No. 1-1, PagelD.18 Filed 03/31/21 Page 6 of 15

EXHIBIT #2
Case 4:21-cv-10720-MFL-RSW ECF No. 1-1, PagelD.19 Filed 03/31/21 Page 7 of 15
acre

oe

February 2, 2021

Equifax Information Services, Inc. P.O. Box 740241 Atlanta, Georgia 30374
Experian Information Solutions, Inc. 40600 Ann Arbor Rd. E. Ste. 201, Plymouth MI
48170 and P.O. Box 4500 Allen Texas 75013

Trans Union P.O. Box 2000 Chester, Pennsylvania 19022

Congress Collection, P.O. Box 130, Saint Johns, MI 48879 .

NAME: Angela Rivet

SSN:
"DOB: 3/
Current Address: 3 _-wuwrvarce ”
. TRADE LINE DISPUTE OF INACCURACIES NOTICE
Dear Sirs:

I am sending you this letter to dispute inaccurate information in my credit file and obtain
the correction of it without any further expense. You are reporting inaccuracies I would
like you to re-investigate and remove. See attached page of my Credit Report with
circled-information that is inaccurate. I do/did not owe the debt to Congress
Collection.

I would like the following debt removed from my credit reports:

Name of Company: Congress Collection
Account Number: 181674X

Please send a copy of this letter and attachments to your customers when you convey my
" disputes. Also, please call me immediately if you need or will accept additional
- information to support my disputes. My phone number is 310-699-1701.

 

See my attached ID and page of my credit report showing the false debt information _
to be removed
Case 4:21-cv-10720-MFL-RSW ECF No. 1-1, PagelD.20 Filed 03/31/21 Page 8 of 15

 

 
    
 

PLETE THIS SECTION ON DELIVERY

   

 

= Complté items : ‘anck3: . ere SI A Sig c ae
Print your: cameo oi the revs: = a . Pl aseresseo
sb jh vip can eet maT YON, “Received by Priited Name) |G. Date of Delivery

  
   
       

a Attach this Gare to ie back of the maiipiece,

 

 

it Fisher 12- -F:0] |

{bs 1s delivery adidress different from item 1? ED Yes
|}222 If YES, enter'delivery address. below:- = [[)‘No

 

 

Oe ak Sohns ME A

UVC YAU (2c oe

 

 

 

 

 

 

 

 

 

 

 

 

 

9590 9402 5867 0038 2059 65 —- C3 Cortiied Mal Redtoted every , Fat meet
2. Article Number (Tansfer trom esrvice taba) —_ Ei siature Contmaton
Insured Mall Resticted Delivery = Restricted
7Oe0 1290 O01 8431 351 * Domestic Return Receipt
~~ USPSTRACKING#
A.
Fey EE 2b

 

 

 

 

 

 

 

 

       

 

4590 9402 586? 0038 2059 bs \ ;
United States er: Please print your name, add ZIP+4® in this box®
Postal Service Tr Rivet aa

AGB ANEW ia012 |
6 so . ey

ot

 

 

 

, Hashtable
Case 4:21-cv-10720-MFL-RSW ECF No. 1-1, PagelD.21 Filed 03/31/21 Page 9 of 15

 

 
 

  

SENDER: COMPLETE THiS SECTION

m Complate items1; 2, ands. %

W Print your’ name and/etddiress on the reverse «
so thative tan: return the card to you.

a. Attach this card to the back of the maiiplece,

"er on.the front If space permits.

4, Article Addressed to:

 
 

  

 

 

 

 

      

 

 

mt val? = =

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9590 9402 5867 0038 2060 23 O Certified Malt Restricted Delivery o reacties sg t
oon ee ,
Signature Confirmation
| Retided Date
: "Es W_n ee See KH , ies « oo | Denes Ren esa |
USPS TRACKING # \
First-Class Mail {
Postage & Fees Paid] ;
USPS
Permit No. G-10
"R590 4402 5867 0038 hl 023_
United States * Sender: Please print your name, address, and Z!P+4® in this box® (
Postal Service nael a rel \
Byars Be .
sat .  * i
Oot ee EE 4
7 fo toe :

 

eee Metre lelllalt a hated ly
Case 4:21-cv-10720-MFL-RSW ECF No. 1-1, PagelD.22 Filed 03/31/21 Page 10 of 15

EXHIBIT #3
  
   
 

Case 4:21-cv-10720-MFL-RSW ECF No. 1-1, PagelD.23 Filed 03/31/21 Page 11 of 15

PO Box 9701
Allen. TX 75013

a7 554,

x

 
 

COG2ZSS3 us sarcass is PEO e etd Gk tere
ANGELA M RIVET

qr-7 amma er AO

Gr bowen

experian.

ANGELA M RIVET

Dispute Results
Report # 1353-0019-60 ‘or 02/15/21

akafefgood gabe ghg fog hf gghyngegg hose] feng fgfoege Blan ff ppertle

Our reinveshgation of the dispute(s) andear eer
requests) yau recently submitted 1s tiv compile
if an em you disputed i¢ net in the fst cf results
heaiow if was either not appeanna in your credit fle
or it already reflected ine requested alatus at the
nine of our reinyeslqaton

In response to your recent requesl. we are sending you ihis credit report. Before contacting us. please r@viGw this e007
carefuily. If you disagree with an item. you may dspuie H. We vill process disputes generally Dy sending your aisoine (
the furnisher of the infermation or to the vendor whe collected the Infarmatian from a pubiin racarnd we were aie re
make changes to your Credit renort based on information you provided, of if you requested the addin of a staem
we have dane so. Otherwse we have contacted the company reporting the information you Gecutedd Supper trast ab
retevant infarmation and any documents you gave us wiih your dispute, and instructed ihem to reviews all ipfurneation 2
provide them about you dispute: verity the accuracy of the information: provide us 2 tesponse fo your dispute and
updaie their records and Systems as neleasaty

How to read your results

Deleted - This item was removed from your credit report. Remains - The company that reported the information has
certified to Experian that the information is accurate. This item was not changed as a result of our processing of your
dispute. Updated (Your results will indicate which one of the following applies.) - a) The information you disputed has
been updated. Please review your report for the details. 6) The item you disputed has been updated, which may include
an update to the disputed information. Please review your report for the details. c) The information you disputed has

been verified as accurate, however, information unrelated to your dispute has been updated. Please review your report
for the details. d) information on this item has been updated. Please review your report for ihe details Processed - This
item was either updated or deleted; Please review your report for the details.

 

 
  

Here are your results

 
  

Credit stems
CONGRESS COLLECTION '8'8745 Outcome: Deleted - This item was removed from your credit report. Pirase review your
report for the details.

 

 

if our reinvestigation has not resolved your dispute, you have several options.

You may add a statement of upto +00 wards to your report If you provide a consumer staternent! thal comains medical
information related to service providers or Medical procedures, then you expressly consent to Expecian including this
infarmation in every credit report we issue aboul you. You may contact the cammpany that reports the afernation i us
and dispute it directly with them If you wish to obtain documentation or written venfication concerning your accounts
please cantaci your creditors directly. YOu May provide us additional information o: documents aboui your dispuie te
help us resolve it by visiting wa expenan.commupload. You may also mai your information toc Expenan, PO Box 97ct
Allen. Texas 75013. You may file a complaint about Experian or the company reporting the ‘tem, with the Carsume!
Financial Protection Bureau or your State Attomey General s atfice. # there has beer a chaqge ia your cred mistory
resulting from sur reinvestigation, or if you add a consumer statement. you may request that Experan send asi wypdaied
repori to those who received your report within the last two years for employment purposes. t1 within thee Last Sos mereiins
for any other purpose (the past 12 manths [0s residents of Colorado. Maryland or New York, or eaitmin tne asi yoar to
any not-empioyment purpose under the Calitorma Inveshgative Consumer Repartiag Agencies Act. Wo you sene a
request ig have your resis sent to past reciaients of your cred faport, please oesiqeate the organizauion s rame anu

 

AA13246753 rere Lio
Case 4:21-cv-10720-MFL-RSW ECF No. 1-1, PagelD.24 Filed 03/31/21 Page 12 of 15

EXHIBIT #4
 
   
 
   

Case 4:21-cv-10720-MFL-RSW ECF No. 1-1, PagelD.25 Filed 03/31/21 Page 13 of 15

@)

TransUnion:

 

Personal Credit Report for Angela M Rivet

Report Date; 03/09/2021
Sources: TransUnion

 

umber? 310711851

   

You have been on our files since 10/01/1988

SEN XOK-XX-0990 , Date of Birth: 03h
Your SSN has been masked for your
protection.

Names Reported: ANGELA MARIE RIVET and ANGELA MARIE SAGASER

Addresses Reported:

Address. Date
3514777 5, M14 08/14/2017
1549 | oe 08/31/2012
4911 su “423 06/30/2006
5433 1 8 04/14/2006
49115 ag wee wrens, Ln BUUUL 03/31/2006
5247 SYLY*" ASs.-.4

13636 VE . A 23008 02/10/2010
$695 RUT em 08/21/2014
2095 KL _ eh, 4 10/29/2011
Telephone Numbers Reported;
Gav ceem (* (2 C 28 {
(83 ( — | oor

Employment Data Reported:

  
      

Typically, creditors report any changes made to your account information monthly. This means that some accounts listed below may not
reflect the most recent activity until the creditor's next reporting. This information may indude things such as balances, payments, dates, remarks, ratings, 8
etc, The key(s) below are provided to help you understand some of the eccount Information that could be reported.

“o>

Rating Kev
Some creditors report the timeliness of your payments each month In relation to your agreement with them. The ratings In the key below describe the
payments that may be reported by your creditors. Please note: Some but not all of these ratings may be present In your credit report.

e wpe ; xe

      
   
 
  

   

   

pean ecat a ier sonra aaricts ciara Fe ape beat es eal oT RADU SR, et Sle at CAE SNR SA a a REE
e information typically remains on your credit file fprup years from: the date of the delinquency. To help you understand what is generally 5
considered adverse,-we have added >brackets< to those ttems In this report. For your protection, your account numbers have been partially masked, and 3
Sin some cases straribled, Please note:-Accounts are reported as "Current; Pald or paying as agreed” if pald within 30 days of the due date. Accounts g
reported as Current may still incur tate fees of Interest charges If not paid on or before the due date. For any account that contains medical information, %
ihe.n AAR. Hloyring ‘Madical~ Is nat disp ; ed tp an Du you ace pk wihere ermitted by BE ie et et a , sy Bye PT; re E

 

tiie

 

  

     

  

 

— aneneeian some — Hey

 

 

CONGRESS. COLLECTION #18167**

PO BOX 130, “0-0
SAINT JOHNS, MI 48879
(800) 395-2989
Placed for collection: 03/26/2019 Balance: $0 Status: Account 1
Responsibility: Individual Account Date Updated: 03/04/2021 ™ colectone =
Account Type: Open Account Payment Received: 75 Date Closed: 09/02/2020
Loan Type: COLLECTION Last Payment Made: 09/02/2020 Data Pald: 09/02/2020 *
AGENCY/ATTORNEY Original Amount: $147
Original Creditor: a HARBOR URGENT

Remarks: Account informaticn disputed by consumer (FCRA); >PAID COLLECTION:
Estimated month and year that this Item will be removed: 10/2025 =
Case 4:21-cv-10720-MFL-RSW ECF No. 1-1, PagelD.26 Filed 03/31/21 Page 14 of 15

EXHIBIT #5
Case 4:21-cv-10720-MFL-RSW ECF No. 1-1, PagelD.27 Filed 03/31/21 Page 15 of 15

AFFIDAVIT OF ANGELA RIVET

tg

STATE OF MICHIGAN _ )
COUNTY OF OAKLAND)* .
Pursuant to 28 U.S.C § 1746, ANGELA RIVET, having been duly

sworn and upon oath, verifies, certifies, and declares as follows:

1. Ivisited Keego Harbor Urgent Care for medical services that were completely covered by
my health insurance back in November of 2018.

2. Someone at Keego Harbor sent the debt to Congress Collections, LLC to collect on the
debt that was completely covered by my insurance.

3. Then, Congress Collections placed the debt on my Experian and Trans Union, LLC credit
teports.

4. I contacted Congress Collections this year to complain and dispute the debt being on my
credit report as a collection account. They agreed I did not owe the debt and promised to
remove the debt.

5. The debt was not removed as promised so in February of 2021 I sent a written dispute to
Experian, Trans Union and Congress Collections asking them to investigate the debt

" zeporting because it was false and inaccurate to list a debt on my credit that I did not owe.

6. In March of 2021, Experian agreed with my dispute and removed the debt from its credit
reports in my name.

7. Trans Union kept the Congress Collection debt and trade line on my credit reports with
inaccurate and false information that I have disputed under the FCRA.

8. Lhave disputed the debt verbally and in writmmg to Congress Collections.

9. The false and inaccurate collection account from Congress Collections remains on my
credit history today and I am suffering financial harm and damage to my reputation and
credit availability and FICO scores and emotional distress because of Trans Union and
Congress-Collections’ refusal to follow the law Aild investigate my dispute on a debt 1 do

not owe.

pate: 2p 2 | ANGELA RIVET

 
